DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Allowable Subject Matter
Claims 1-3, and 10-26 are allowed.  The closest prior art fails to explicitly disclose, teach or suggest the hierarchy of steps as claimed.  The closest prior art fails to explicitly disclose in response to a determination that the individualized driving behavior model of the vehicle of interest is unavailable for predicting the behavior of the vehicle of interest: select, based on the geographic region where the vehicle of interest is located, a region-based driving behavior model from a plurality of driving behavior models associated with different geographic regions, wherein the plurality of driving behavior models are based on observations of vehicle behavior of vehicles in the different geographic regions.  This feature combined with the first step of identifying features and determining whether an individualized driving behavior of model is available or not and then controlling the vehicle based on the region-based driving behavior model as a result and the other claim limitations are not explicitly disclosed in the prior art.  Therefore, the features are allowable and would not be obvious without unreasonable hindsight reconstruction.  Newly discovered prior art, Kwon US 2020/0184235 discloses capturing an image, identifying that the object in the image is unrecognized, applying known object attributes to the unrecognized target to determine a vehicle control, however does not disclose using different region based models.  Further, Woods US 2020/0031195 discusses using different models based on known or general models to set an HVAC system for a vehicle, but does not explicitly disclose the claimed features.  Wilson US 2015/0266455 discloses a plurality of models, but not the hierarchy as claimed.  Zhu US 10059334 discloses determining the behavior model and detecting whether or not a model exists, however builds a new model when a model previously did not exist. Lastly, Chen WO 2020/205648 discloses receiving a profile of a second vehicle in proximity of the first vehicle and if the profile is not recognized, sending the profile over vehicle to vehicle communications.  Further Chen discloses a social 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NICHOLAS K WILTEY whose telephone number is (571)272-7193.  The examiner can normally be reached on M-F 7-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, John Olszewski can be reached on (571)272-2706.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


NICHOLAS K. WILTEY
Primary Examiner
Art Unit 3669



/NICHOLAS K WILTEY/Primary Examiner, Art Unit 3669